Citation Nr: 0434174	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  02-20 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a nervous 
condition, to include depression.

2.  Entitlement to service connection for a stomach 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
November 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
a nervous condition to include depression, and a stomach 
disability.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In this case the service medical records show and episode of 
epigastric distress, and hospitalization for an overdose of 
medication and complaints of nervousness.  The veteran 
asserts that he has had psychiatric and stomach symptoms 
since service.  There is current medical evidence of 
psychiatric and gastrointestinal disability.

The veteran was afforded a VA general medical examination in 
September2001.  The examiner stated that the veteran's claims 
file was not available for review.  The examiner reported the 
history related by the veteran, and recommended that he be 
afforded psychiatric and gastrointestinal examinations.  VA 
has an obligation in this case to obtain a medical opinion, 
and ensure that the recommended specialized examinations are 
conducted.  Magana v. Brown, 7 Vet. App. 224 (1994).  

The service medical records reflect that the veteran was 
hospitalized for three months in 1971 at the Bruce Hospital, 
following an inability to control his temper.  The service 
medical records contain only a few records from this 
hospitalization, and these do not include a final diagnosis 
or details of the hospitalization.  VA has an obligation to 
seek relevant private records adequately identified by the 
veteran.  38 U.S.C.A. § 5103A(b) (West 2002).

An examination is needed to obtain competent opinions as to 
the relationship between the current disabilities and 
service.

Accordingly, this case is REMANDED for the following action: 

1.  The AMC or RO should seek all 
available records of the veteran's 
hospitalization at the Bruce Hospital, 
Florence, South Carolina in early 1971, 
including February and March 1971.

2.  The veteran should be schedule for a 
VA gastrointestinal examination to 
determine the etiology of any current 
gastrointestinal disability.  The 
examiner should acknowledge review of the 
claims folder in the examination report 
or in an addendum to the report.  The 
examiner should give an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current gastrointestinal disability 
is the result of disease or injury during 
the veteran's period of active service.  
A rationale should be given for all 
opinions.

2.  The AMC or RO should schedule the 
veteran for a VA psychiatric examination 
to determine the etiology of any current 
psychiatric disability, to include 
depression.  The examiner should 
acknowledge review of the claims folder 
in the examination report or in an 
addendum to the report.  The examiner 
should give an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that any current 
psychiatric disability is the result of a 
disease or injury during the veteran's 
period of active service.  The examiner 
should also express an opinion as o 
whether any current psychiatric 
disability clearly and unmistakably pre-
existed service, and if so, whether it 
clearly and unmistakably was not 
aggravated (permanently worsened) during 
service.  A rationale should be given for 
all opinions.  

3.  The AMC or RO should then 
readjudicate the claims, and if the 
issues remain denied, issue a 
supplemental statement of the case.  If 
otherwise in order, the claims folder 
should then be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




